         Case 6:20-cv-00020-CCL Document 12 Filed 06/26/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             HELENA DIVISION

DOUGLAS W. MARSHALL,                                 CV 20-020-H-CCL

            Plaintiff,

            -vs-
                                                 ORDER OF DISMISSAL
PROGRESSIVE INSURANCE                             WITH PREJUDICE
COMPANY and Does 1-5,

            Defendants.


      Pursuant to the parties' Joint Stipulation for Dismissal with Prejudice,

      IT IS HEREBY ORDERED that this action is DISMISSED WITH

PREJUDICE as to Progressive Insurance Company, and Does 1-5, the parties to

bear their own costs and attorney's fees.

                         A
      Dated this   ..2/;dii°y of June, 2020.
